Citation Nr: 1409795	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Decision Review Officer (DRO) Decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO) which had granted service connection for PTSD, and assigned a 30 percent initial evaluation, effective December 28, 2009.  The Veteran disagreed with the assigned initial rating.  By rating decision dated in March 2011, the RO assigned a 50 percent evaluation for PTSD, effective December 28, 2009.  The Veteran continues to disagree with the assigned evaluation.

In January 2012, the Veteran testified at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 50 percent for his PTSD. He testified at the January 2012 hearing that his service-connected PTSD has increased in severity.  His most recent VA compensation examination was conducted in March 2011.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA psychiatric examination.  See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After the aforementioned development has been completed, the AMC/RO should readjudicate the claim of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


